Citation Nr: 1013229	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  02-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a temporary total rating (TTR) due to the 
need for a period of convalescence following a left 
myringoplasty in August 1980.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 
1980.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In December 2008 the Board remanded the case for 
further development.  The requested development has not been 
completed and the case must be returned for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Board's December 2008 remand directed that the Veteran 
be sent a notice letter regarding his attempt to reopen the 
previously denied claim for a TTR following an August 1980 
left ear surgery, describing the elements necessary to 
establish a TTR for this period, explaining the definition 
of new and material evidence, and describing what evidence 
would be necessary to substantiate that element or elements 
required to establish a TTR for the period following the 
August 1980 myringoplasty that were found insufficient in 
the previous denial of a TTR.  Although VA's January 2009 
notice letter did explain the basis for the previous denial 
of the Veteran's claim and what evidence would be necessary 
to substantiate his claim, it erroneously provided the 
Veteran with the definition of what constitutes new and 
material evidence effective since August 2001.  As his claim 
was filed in June 2000, the Veteran should be provided the 
version of 38 C.F.R. § 3.156(a) and what constitutes new and 
material evidence in effect prior to August 2001.  Likewise, 
the supplemental statement of the case (SSOC) issued in 
January 2010 provides the Veteran with the amended version 
of 38 C.F.R. § 3.156(a) and not the version applicable to 
his claim.  The Board has no choice but to remand this 
matter in order to provide the Veteran with proper notice.  
Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  VA should again send a revised notice 
letter regarding the request to reopen the 
claim for a TTR for a period of 
convalescence following an August 1980 
left myringoplasty.  The notice letter 
must describe the elements necessary to 
establish a TTR for this period, must 
explain the definition of new and material 
evidence as defined prior to August 2001, 
and must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish a TTR for 
the period following the August 1980 
myringoplasty that were found insufficient 
in the previous denial of a TTR for the 
period following the August 1980 
myringoplasty.  Kent. v. Nicholson, 20 
Vet. App. 1 (2006).  In particular, the 
notice must inform the Veteran that of the 
element missing necessary to substantiate 
the claim for a TTR.

2.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, a SSOC 
should be provided to the Veteran and his 
representative with the provisions of 38 
C.F.R. § 3.156(a) that were in effect 
prior to the amendment in August 2001, 
which stated that new and material 
evidence means evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


